Exhibit 10.22

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.

 

AMENDMENT NO. 1 TO THE COMMON STOCK ISSUANCE AGREEMENT

This Amendment No. 1 to the Common Stock Issuance Agreement (“Amendment”) is
made and entered into, effective as of December 17, 2019 (“Amendment Effective
Date”), by and between Vir Biotechnology, Inc., a Delaware corporation with
offices at with an office at 499 Illinois Street, San Francisco, California
94158 (“Vir”), and Alnylam Pharmaceuticals, Inc., a Delaware corporation located
at 300 Third Street, Cambridge, Massachusetts 02142 (“Alnylam”). Each of Vir and
Alnylam are referred to in this Amendment as a “Party” and together, the
“Parties”.

Background

WHEREAS, the Parties have entered into that certain Collaboration and License
Agreement effective as of October 16, 2017 (as amended by Letter Agreement dated
November 13, 2018, the “Collaboration Agreement”) pursuant to which the Parties
entered into a collaboration to develop and commercialize certain compounds and
products based on Alnylam’s RNAi technology, in connection with Hepatitis B and
other infectious diseases;

WHEREAS, the Parties are amending certain provisions of the Collaboration
Agreement applicable to Alnylam’s funding of the POC Study for the initial HBV
Licensed Product and related milestone triggers;

WHEREAS, concurrent with the execution of the Collaboration Agreement, the
Parties also entered into a Common Stock Issuance Agreement (referred to as the
“Stock Purchase Agreement”), and the Parties desire to amend the Stock Purchase
Agreement to align a milestone payment trigger contained therein with the
changes being made pursuant to such  amendment of the Collaboration Agreement;
and

WHEREAS, Section 12(g) of the Stock Purchase Agreement provides that the Stock
Purchase Agreement may only be modified by a written instrument duly executed by
an authorized representative of each Party.

NOW, THEREFORE, the Parties desire, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, to amend the Stock
Purchase Agreement as set forth in this Amendment.

Article 1

DEFINITIONS

1.1Capitalized Terms. Capitalized terms used in this Amendment shall have the
meanings set forth in the Collaboration Agreement and Stock Purchase Agreement
unless otherwise defined and set forth in this Amendment. Except as expressly
modified by this Amendment, the remainder of the Stock Purchase Agreement shall
remain in force in accordance with its terms and without any modification.

Article 2

AMENDMENTS

2.1Amendment of Section 1(e)(i). Section 1(e)(i) of the Stock Purchase Agreement
is hereby amended in its entirety, as follows:

(e) For purposes of this agreement:

(i) “Milestone Condition” shall mean [***].

 

--------------------------------------------------------------------------------

 

Article 3

MISCELLANEOUS

3.1No Waiver. Nothing in this Amendment is intended to operate as a waiver of
any claims either Party may have against the other Party arising prior to the
date of this Amendment, including any claims arising prior to the date of this
Amendment with respect to the performance of the Parties under the Stock
Purchase Agreement. Any delay in enforcing a party’s rights under this Amendment
or the Stock Purchase Agreement, or any waiver as to a particular default or
other matter, will not constitute a waiver of such party’s rights to the future
enforcement of its rights under this Amendment or the Stock Purchase Agreement,
except with respect to an express written waiver relating to a particular matter
for a particular period of time signed by an authorized representative of the
waiving Party, as applicable.

3.2Miscellaneous. This Amendment shall be governed by and interpreted in
accordance with the law of the State of Delaware, U.S.A.. Except as specifically
amended by this Amendment, the terms and conditions of the Stock Purchase
Agreement shall remain in full force and effect. This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Signatures
transmitted by PDF shall be treated as original signatures. Except to the extent
expressly provided herein, the Stock Purchase Agreement, as amended by this
Amendment, together with the Commitment Letter between the Parties entered into
on the Commitment Letter Date and the Collaboration Agreement, including all
appendices, exhibits and schedules to each of the foregoing, constitute the
entire agreement between the Parties relating to the subject matter of the Stock
Purchase Agreement and supersedes all previous oral and written communications,
including all previous agreements, between the Parties.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, on the Amendment Effective Date Vir and Alnylam have caused
this Amendment to be duly executed by their authorized representatives.

 

Vir Biotechnology, Inc.

 

 

 

By:

 

/s/ George Scangos

 

 

 

Name:

 

George Scangos

 

 

 

Title:

 

President and Chief Executive Officer

 

Alnylam Pharmaceuticals, Inc.

 

 

 

By:

 

/s/John Maraganore

 

 

 

Name:

 

John Maraganore

 

 

 

Title:

 

Chief Executive Officer

 

 